Citation Nr: 1339517	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a left knee disability.

2.  Entitlement to an initial compensable rating for postoperative scars of the left knee.  


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from April 1990 to October 1993 with subsequent service in the National Guard.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

It appears from an August 2011 VA treatment record that the Veteran applied for benefits from the Social Security Administration (SSA).  Since records in the possession of the SSA could be supportive of the Veteran's claims, further development to obtain those records is in order.

Additionally, a new examination should be conducted.  The most recent medical evidence of record is the report of the VA examination conducted in 2011. 

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of the records associated with the Veteran's claim for SSA disability benefits.  

2.  The RO should undertake appropriate development to obtain any other outstanding treatment records pertinent to the Veteran's claims, to include VA treatment records dated after February 6, 2013.

3.  Then, the RO should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the nature and extent of all impairment from his service-connected left knee disability and postoperative scars.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO should ensure that the examiner provides all information required for rating purposes.

4.  The RO should undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the claims.  If the benefits sought are not granted to the Veteran's satisfaction, it should furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

